Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-678

IN RE CHRISTOPHER B. SHEDLICK
                                                            2021 DDN 181
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1010480

BEFORE: Thompson* and Easterly, Associate Judges, and Ferren, Senior Judge.

                                  ORDER
                            (FILED— January 27, 2022)

       On consideration of the certified order from the state of Virginia suspending
respondent from the practice of law in that jurisdiction for a period of three months
to be served consecutively to an earlier imposed suspension; this court’s October 14,
2020, order suspending respondent pending resolution of this matter and directing
him to show cause why reciprocal discipline should not be imposed; no response
having been filed; the statement of Disciplinary Counsel wherein he requests that
this court impose a substantially different discipline and require a showing of fitness
for reinstatement; no response having been filed; and it appearing that respondent
was previously suspended from the practice of law in this jurisdiction for a period
of three months, see In re Shedlick, 256 A.3d 209 (D.C. 2021); and it further
appearing that respondent filed his D.C. Bar R. XI, §14(g) affidavit on October 14,
2021, it is

       ORDERED that Christopher B. Shedlick is hereby suspended from the
practice of law in the District of Columbia for a period of three months, to be served
No. 21-BG-678


consecutively to his earlier three-month suspension that began on October 14, 2021,
and that reinstatement is contingent on a showing of fitness. See D.C. Bar R. XI, §
11(c)(4). Respondent’s failure to comply with conditions to hire an accountant to
address his extended failures to protect entrusted funds support the imposition of a
fitness requirement prior to reinstatement to ensure the protection of the public. See,
e.g., In re Edwards, 870 90, 97 (D.C. 2005) (imposing a fitness requirement where
respondent failed to comply with earlier conditions established to protect the public
and ensure the proper handling of entrusted funds).



                                       PER CURIAM


        *Judge Thompson’s term expired on September 4, 2021; however, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-1502 (2012
Repl.). She was qualified and appointed on October 4, 2021, to perform judicial duties as a Senior
Judge and will begin her service as a Senior Judge on a date to be determined after her successor
is appointed and qualifies.




                                                2